Citation Nr: 1716673	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-18 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.  

2.  Entitlement to service connection for bilateral frostbite of the feet, also claimed as bilateral foot pain.  



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1990 to March 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to service connection for hypertension has been raised by the record in a July 2013 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained injures to his feet and left ankle while on active duty.  He reported January 1991 frostbite to both feet in his July 2013 substantive appeal.  In his July 2013 substantive appeal, he also argued that while he had broken his left ankle prior to service, he aggravated that injury while on active duty.  The service treatment records reflect December 1990 treatment for his left ankle.  Further, the Veteran served as a medic while on active duty, and described his own treatment for the in-service frostbite.  Moreover, the VA treatment records include an April 2010 X-ray showing Achilles tendinitis, and April 2010 prescription for gabapentin to treat burning and tingling pain in both feet.  Therefore, remand is required to afford the Veteran with a VA examination.  

While on remand, the AOJ should update the VA treatment records.  

Accordingly, the case is REMANDED for the following action:
1.  The AOJ should secure any outstanding, relevant VA medical records, to include any records from the Gainesville VAMC for treatment prior to January 2010 and since January 2016.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any foot and left ankle disorder.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service VA medical records, and lay statements.  In this regard, the VA treatment records reflect an April 2010 X-ray showing Achilles tendinitis, and April 2010 prescription for gabapentin to treat burning and tingling in both feet.  Further, in December 2013, the VA treatment records include an impression of neuropathic pain.  The Veteran has further reported a diagnosis for peripheral vascular disease.  

The Veteran contends that his current bilateral foot disorder is due to in-service frostbite.  He was a medic in-service and has described sustaining frostbite in January 1991 at Fort Irwin.  The service treatment records further reflect treatment of the Veteran's left ankle in December 1990, with a history of breaking the ankle 2 years prior (before he entered into active duty).  Yet the service treatment records also include an August 1989 entrance examination showing normal feet and lower extremities, and a March 1991 report of medical history at separation documenting foot trouble.  

The examiner must provide the following opinions:

a.	The examiner must identify all current bilateral foot disorders.  For any diagnosis affecting the feet rather than the ankles, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the disorder manifested in service or is causally or etiologically related thereto, including any symptoms in service.  In this regard, the examiner should note the April 2010 prescription for Gabapentin to treat burning and tingling pain in the feet, and the March 1991 report of medical history at separation documenting foot trouble.  The Veteran has further reported a diagnosis for peripheral vascular disease.  

b.	Regarding the Veteran's left ankle, the examiner should identify all current left ankle disorders.  The examiner should state whether any such disorder clearly and unmistakably preexisted his service from November 1990 to March 1991.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood.  In considering this question, the examiner should review the normal August 1989 entrance examination, the Veteran's December 1990 report of breaking the left ankle 2 years prior, the December 1990 VA treatment for throbbing left ankle pain while walking, and the April 2010 X-ray in the VA treatment records showing Achilles tendinitis.  

i. If so, he or she should state whether there was an increase in the severity of the Veteran's left ankle disorder during his service from November 1990 to March 1991.  If so, the examiner should indicate whether the increase in severity was consistent with the natural progression of the disorder or whether the increase represented a permanent worsening or "aggravation" of the disorder beyond its natural progression.  In responding to this question, the examiner should note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.

ii.  If a left ankle disorder did not clearly and unmistakably preexist the Veteran's service from November 1990 to March 1991, he or she should state whether it is at least as likely as not (50 percent or higher probability) that the left ankle disorder manifested during service or is otherwise causally or etiologically related thereto.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development has been completed, the AOJ should review the case on the basis of additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

